Citation Nr: 1500847	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-18 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for prostate cancer due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for transitional cell bladder cancer due to exposure to contaminated water at Camp Lejeune.

3.  Entitlement to service connection for lymph node cancer due to exposure to contaminated water at Camp Lejeune.

4.  Entitlement to service connection for rib cage cancer due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from September 1970 to October 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant testified during a March 2014 videoconference hearing before a Veterans Law Judge (VLJ); however, technical difficulties prevented the production of a written transcript.  The appellant was notified in April 2014 and he subsequently requested a new videoconference hearing at his local RO.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The Veteran must be scheduled for a videoconference hearing at the earliest available opportunity.  The RO must notify the Veteran of the date and time of the hearing as required under 38 C.F.R. § 20.704(b) (2014) and associate a copy of the notice with the claims file.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the hearing, the case should be returned directly to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

